ON SUA SPONTE MOTION TO CERTIFY QUESTION

PER CURIAM.
Because the sentencing issue decided in this case is identical to that decided by the First District in State v. Pease, 669 So.2d 314 (Fla. 1st DCA 1996), rev. granted, 676 So.2d 1369 (Fla.1996), which is now pending in the supreme court, on our own motion, we hereby certify to the supreme court the same question set forth in Pease, namely:

May a downward departure sentence be affirmed where the trial court orally pronounced valid reasons for departure at the time of sentencing, but inadvertently failed to enter contemporaneous written reasons?

GUNTHER, FARMER and KLEIN, JJ., concur.